Exhibit 10.15

Execution Copy

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to the Employment Agreement, dated as of February 6, 2006,
and effective only upon the date of the consummation of the first public
underwritten offering of equity securities by Goodman Global, Inc., a Delaware
corporation (the “Company”), pursuant to an effective registration statement
filed by the Company with the United States Securities and Exchange Commission
(other than on Forms S-4 or S-8 or successors to such forms), is made by and
between Company, and Lawrence M. Blackburn (the “Executive”).

WHEREAS, the Executive entered that certain Employment Agreement (as amended and
restated as of December 23, 2004, the “Employment Agreement”);

WHEREAS, the Company and the Executive have mutually agreed that it is in their
best interest to amend the Employment Agreement pursuant to the terms set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree that, effective as of the date hereof, the
Employment Agreement is hereby amended as follows:

1. Section 5(b)(i) of the Employment Agreement shall be amended to read in its
entirety as follows:

 

  (i)

Pay to the Executive an amount (the “Severance Amount”) equal to the product of
(A) the sum of (1) his then current his Annual Base Salary and (2) his target
annual bonus, as described in Section 3(b)(ii), as in effect on the Date of
Termination and (B) two, in equal monthly installments, in accordance with the
Company’s customary payroll practices, during the period beginning on the Date
of Termination and ending on the second anniversary of the Date of Termination;
provided, however, no such payment shall be made following the first date that
the Executive violates any covenant contained in Section 6, or 7 (and, if
applicable, has failed to cure such violation within the cure period set forth
in Section 8); and, provided, further, that, if the Board (or its delegate)
determines that the Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Internal Revenue Code as of the Date of Termination
and that Section 409A of the Internal Revenue Code applies with respect to a
payment to the Executive pursuant to this Section 5(b), one quarter of the
Severance Amount shall be paid in a cash lump-sum on the six month anniversary
of the Date of Termination (plus interest at the short-term applicable federal
rate compounded semi-annually on all amounts to accrue from the date such
payment would have been made but for the application of this proviso through the
date of payment), with the other three quarters of the Severance Amount payable
to the Executive in accordance with the Company’s customary payroll practices in
equal monthly installments during the period beginning on the six-month
anniversary of the Date of Termination and ending on the second anniversary of
the Date of Termination (but in no event shall any such amount be payable
following the first date that the Executive violates any covenant contained in
Section 6, or 7 (and, if



--------------------------------------------------------------------------------

 

applicable, has failed to cure such violation within the cure period set forth
in Section 8)). Notwithstanding the foregoing, if Executive’s Date of
Termination is on or after a Change in Control and prior to the second
anniversary of such Change in Control, then in lieu of continuing such payments
of base salary and target annual bonus, the Company shall pay Executive an
amount equal to two times his base salary (as described in Section 3(a)) plus an
amount equal to two times his target annual bonus as in effect on the Date of
Termination in a single lump sum within 30 days of the Date of Termination (or
the first date that such amount may be paid without incurring any penalty tax
pursuant to Section 409A of the Internal Revenue Code, if later; provided, that
in the event that such payment is so delayed, the payment shall include interest
on such lump sum from such 30th day until the date of payment at the short-term
applicable federal rate compounded semi-annually).

2. A new Section 23 shall be added to the Severance Agreement shall to read in
its entirety as follows:

23. Section 409A. The parties acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Internal
Revenue Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A of the Internal Revenue Code and related Department
of Department of Treasury guidance, the Company and Executive shall cooperate in
good faith to adopt such amendments to this Agreement and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
they mutually determine necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement, preserve the economic
benefits of this Agreement and avoid less favorable accounting or tax
consequences for the Company and/or (b) take such other actions as mutually
determined necessary or appropriate to exempt the amounts payable hereunder from
Section 409A of the Internal Revenue Code or to comply with the requirements of
Section 409A of the Internal Revenue Code and thereby avoid the application of
penalty taxes under such Section.

* * * * *

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this First
Amendment to the Employment Agreement as of the day and year first above
written.

 

EXECUTIVE

/s/ Lawrence M. Blackburn Lawrence M. Blackburn

 

GOODMAN GLOBAL, INC.

/s/ Charles A. Carroll

By:   Charles A. Carroll Its:   President and Chief Executive Officer

 

3